IN THE
                        TENTH COURT OF APPEALS

                               No. 10-10-00019-CV

                IN THE MATTER OF THE GUARDIANSHIP
                   OF BETTY J. MANESS, AN ALLEGED
                       INCAPACITATED PERSON


                         From the County Court at Law
                            Walker County, Texas
                            Trial Court No. 7875G


                        MEMORANDUM OPINION


      Appellant, Betty J. Maness, appealed the trial court’s order appointing the Texas

Department of Aging and Disability Services as permanent guardian of Maness.

Maness’s appellate brief was due February 25, 2010. By letter dated March 8, 2010, the

Clerk of this Court notified Maness that no brief had been filed. The Clerk further

warned Maness that the appeal may be dismissed for want of prosecution unless,

within 21 days of the date of the letter, a response was filed showing grounds for

continuing the appeal. More than 21 days have passed, and we have not received a

response from Maness.
       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(b).



                                              TOM GRAY
                                              Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed April 14, 2010
[CV06]




In the Matter of the Guardianship of Maness                              Page 2